Honorable0. J. S. Ellingson
GeneralManager
Texas Prison System
Walker County
Huntsville,T&as

Dear Mr. Ellingson:             opinionno.0-24$S?
                                Re: Is an applicantfor employmentwith
                                    the PrisonSystem Ineligiblebecause
                                    of the.iaotthat he has heretofore
                                    received* suspendedsentencefor
                                    crime?

We beg to acknowledgereceiptof your letterof June 24, 1940, stating
for a legal opinionthe followingcase:

    “An applicantfor employmentwith the prisonsystem recently
    appearedbefore the PrisonServiceCommitteeand It was
    brought out that he had receiveda suspendedsentencesometime
    ago. His examinationgradesweregoodand he appearedto be a
    good prospectfor placementon the eligiblelist for employment,
    however,before giving final considerationto his case,we
    would like to know whether a person in Texas loses his
    citizenshipwhen given a suspendedsentenceby the courts.

     "In view of the above we hope you vi11 be able to render us
     an opinionon this matter."

There is no generalstatutebr'rulein this State disqualifyingan applicant
for employmentin the public service,such as you state. The only general
rule of eligibilityfor civil officers( and the employmentbeing considered
is somewhatangl.ogousto that) is one of residence. See 34 Tex. Jur. P.
344, Sec. 15.

There srs specific disqualifications
                                   with respectto certainoffices,'and
there is a generalprovisionfor the r&oval of officersfor any felony
conviction,or for any misdemeanorconvictioninvolvingofficial      .'I
misconduct. See 34 Tex. Jur. p. 422, Sec. 58.

In the broadestsense of the term citizenship,there is no law visitingupon
one convictedof crime the lose of citizenship.A convictedcitizemof the
State is yet a citizen,but one whose civil rightshave been specially
taken away or limitedin certainrespects. Thus, a person convictedof any
Honorable0. J. S. Ellingson- Page 2    (O-249)



felony,exceptwhere restoredto full citizenshipand right of suffrage,
or pardoned,is not allowedto vote. Rev. Civ. Stat., Art. 2954. Such
person is not permittedto testifyin a criminalcase except in certain
definedinstances. Code Crim. Proc.,Art. 708- So, also, one who has
bean convictedof a felony is disqualifiedfor jury service in a civil
case- Rev. Civ. Stat., Art. 2133 (6).

In all cases,hatever,where convictionvo~ks a forfeitureof civil
rights,the authoritiesin this case have held that the penaltydoes
not extend to those receivinga suspendedsentence. The logic of such
conclusionis that all penaltiesand consequencesof the convictionare
suspended-- held in abeyance-- by the judgmentof suspension,and that
the ordinarypenaltiesand consequencesof convictiondc,,not apply,for
there has been no final conviction.See:
            Burnettvs. State, 201 S.W. 409;
            Bryant vs. State, 206 S. W. :.,1:;
            Keith VS. State, 282 s. w. 25‘1;
            Espinosavs. State, 165 S.W. 208;
            Herringtonvs. State, 89 S. W. (2) 991;
            Aldridgevs. Hamlin, 184 S.W. 602
                 (impliedholding)

We are, therefore,of the opinionthe app;ic!?t.is in no way disqualified
for employmentby reason of having been conviccted
                                                and given a suspended
sentence.

                                      Very truly yours

                                 AlTORIlEY
                                         CEBEBAL@FTEKAS

                                 SJ           Ocie Speer




                                              Ocie Speer
                                               Assistant


APPROVEDJUL. 8,         1940
s/ GIERH   R.   LEWIS
A’I’KMEY   QEERALOFTEKAS

APPP,OVEDOPIEIOE
               COMMITTEE
BP B. W. B.
CHAIRW